DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 10, 2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kritchman et al. (US PG Pub 2018/0264731).
For claim 1:  Kritchman et al. teaches a method of printing a three-dimensional (3D) silver structure pattern (see Fig. 1A, see paragraph 18, routine operation of the additive manufacturing apparatus), the method comprising: providing a nozzle 106 with liquid ink (see paragraph 48) including capped silver nanoparticles (see paragraph 24) and exhibiting Newtonian fluid behavior; forming, at a predetermined point on a substrate, a meniscus of the liquid ink with ink extruded from the nozzle (see paragraph 48); allowing the ink of the nozzle to be extruded by means of surface tension of the meniscus while moving the nozzle along a path in a direction vertical to the substrate, in a direction parallel to the substrate, or according to a combination of the directions (see Fig. 1A); and forming a silver structure pattern corresponding to the movement path of the nozzle by evaporating a solvent in the extruded ink from the region closer to the substrate (see paragraph 29, evaporating the dispersant material).
	For claim 6:  Kritchman et al. teaches the method of claim 1, wherein an aperture of the nozzle is 0.1 to 50 micrometers (see paragraph 48, 20 microns).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 3, 7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kritchman et al. (US PG Pub 2018/0264731) in view of Brennan Fournet et al. (US PG Pub 2011/0039078).
	For claim 2:  Kritchman et al. teaches the method of claim 1 but is silent as to the solvent being of a group consist of water, alcohol, acetone and dichloromethane.  However, Brennan Fournet et al. teaches silver nanoparticle ink for three dimensional printing to be in alcohol and water solvent (see paragraph 286, alcohol, and aqueous solution).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Kritchman et al. to use alcohol and/or water as the solvent to permit appropriate dispersion through a printing nozzle.
For claim 3:  The combination of Kritchman et al. and Brennan Fournet et al. teaches the method of claim 2 and Brennan Fournet et al. wherein a concentration of the silver nano particles is 5 to 35 wt% (see paragraph 17).
For claim 7:  Kritchman et al. teaches all of the limitations of claim 7 except that the ink includes a minimum of one kind of polymer selected from the group consisting of poly acrylic acid (PAA), carboxylmethyl cellulose, polyvinylpyrrolidone (PVP), alkyl amine, polyethylene glycol (PEG), and polyvinyl alcohol (PVA) as a capping agent.  However, Brennan Fournet et al. teaches that the ink includes a polymer of polyvinyl alcohol as a capping agent (see paragraph 286).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the ink of Kritchman et al. to use polyvinyl alcohol to allow the ink to disperse as desired.
For claim 9:  Kritchman et al. teaches all of the limitations of claim 9 except that the viscosity of the ink is between 2 mPa[Symbol font/0xD7]s and 10 mPa[Symbol font/0xD7]s.  However, Brennan Fournet et al. teaches silver ink having a viscosity of 5 mPa[Symbol font/0xD7]s as being desirable for three dimensional printing (paragraph 318).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the ink to have a viscosity of 5 mPa[Symbol font/0xD7]s as taught by Brennan Fournet et al. for the purpose of allowing it to flow properly in the jetting nozzle.
For claim 10:  The combination of Kritchman et al. and Brennan Fournet et al. teaches the method of claim 9 and Brennan Fournet et al. wherein a concentration of the silver nano particles is 5 to 35 wt% (see paragraph 17)
	For claim 11:  Kritchman et al. teaches all of the limitations of claim 11 except that the cumulative distribution of silver particles which grain size is 30 nm or more is 10% or more.  However, Brennan Fournet et al. teaches silver ink having a cumulative distribution of particles with grain size of 30 nm as being more than 10% of the total (see Fig. 9C, for the silver ink for three dimensional printing in this reference, particles above 30 nm make up slightly more than 10% as a sample of 539 particles has over 54 particles above 30 nm; about 25 particles are 30-35 nm, and 15 particles are each in the 35-40, 40-45 and 45-50 nm categories.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the ink of Brennan Fournet et al. as the ink for printing in Kritchman et al. for the benefit of flowing properly through ink jets.
	For claim 12:  Kritchman et al. teaches all of the limitations of claim 12 except that the average grain size of the ink is less than 15 nm.  However, Brennan Fournet et al. teaches a silver ink having a particle size of less than 15 nm (see Table 9, paragraph 331, Ink 1 in this table).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Kritchman et al. to utilize the ink described in this section of Brennan Fournet et al. for printing lines of the width, thickness and resistivity described in the Table.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kritchman et al. (US PG Pub 2018/0264731) and Brennan Fournet et al. (US PG Pub 2011/0039078) as applied to claim 2 above, and further in view of Kaigler (US PG Pub 2009/0176193).
For claim 4:  The combination of Kritchman et al. and Brennan Fournet et al. teaches all of the limitations of claim 4 except that a line width of the pattern is controlled by a movement speed of the nozzle.  However, Kaigler teaches dependence of the line width of a print head to depend on the speed of the print head (see paragraph 34).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Kritchman et al. and Brennan Fournet et al. to control the line width as dependent upon the print head speed for the purpose of ensuring adequate material deposition per pass.
	For claim 5:  The combination of Kritchman et al., Brennan Fournet et al. and Kaigler teaches all of the limitations of claim 5 except that the speed of the nozzle is 0.1 micron / second to 200 micron per second.  However, this rate can be arrived at through optimization.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Kritchman et al., Brennan Fournet et al. and Kaigler to tune the nozzle movement rate to within a range of 0.1 micron / second to 200 microns / second for the purpose of ensuring adequate material deposition and coverage in the printing area.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kritchman et al. (US PG Pub 2018/0264731) and Brennan Fournet et al. (US PG Pub 2011/0039078) as applied to claim 2 above, and further in view of Lewis et al. (US PG Pub 2010/0084599).
For claim 8:  The combination of Kritchman et al. and Brennan Fournet et al. teaches all of the limitations of claim 8 except that the capping agent has molecular weight of 50,000 or more.  However, Lewis et al. teaches a capping agent having a molecular weight of 50,000 or more (see paragraph 43, molecular weights over 50,000 are disclosed for a capping agent).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Kritchman et al. and Brennan Fournet et al. to provide a capping agent having a molecular weight over 50,00 as taught by Lewis et al. for the purpose of providing reliable printing through nozzles.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H BANH whose telephone number is (571)270-3851. The examiner can normally be reached M-F 12-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 2727663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID H BANH/Primary Examiner, Art Unit 2853